Title: From Benjamin Franklin to [Madame Brillon], [29 November 1780]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


[November 29, 1780]
Esperant de jour en jour d’être bientot en Etat de visiter ma trés chere Fille, j’ai omis d’écrire: car j’écris avec difficulté. Il vous coute moins de remplir une feuille toute entiere que moi un Billet de quatre Lignes. Mais comme j’entends dire que vous vous fachez un peu contre moi, à cause de ma Silence, me voici la plume à la main.
J’etois charmé de vos Criticismes sur les Corrections de mon Dialogue. S’il y en a, i.e. de vos Remarques, qui ne sont absolument justes, au moins ils sont amicales, & marquent une Partialité pour moi qui me flatte extremement. Si vous êtiez Journaliste, j’oserois presque prendre la Resolution de faire imprimer & voir la lumiere quelques unes de mes Oeuvrets françoises. Mais cela n’etant pas, ils dormiront dans les tenébres, ils resteront en paix, & moi avec eux.
Vous me faites beaucoup d’honneur en demandant ceux de mes Ecrits qui sont traduites en vôtre langue sur l’Anglois. On m’a promis d’avoir une Copie bien rélié a la fin de cette semaine, quand j’espere d’être assez fort de me rendre chez vous, & d’avoir le Plaisir de vous voir (O! qu’il soit en Santé!) au même tems que je le presente.
C’est Mercredi au soir, c’est une de ces deux petites Portions de la Semaine qui me seront toujours cheres. J’ai grande Envie de vous visiter; mais comme je ne suis pas encore assez fort de monter votre Escalier, & vous êtes trop foible de le descendre, il faut pour le present renoncer à ce plaisir, & tacher d’avoir Patience.
Adieu ma chere Fille. C’est ne pas necessaire de vous dire que je vous aime bien tendrement.
Donnez-moi de vos Nouvelles.
